Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
	The following is an examiner’s statement of reasons for allowance:	
	Applicant-admitted art (AAPA) at Fig. 1 of the present application is considered as the closest prior art to the invention of claim 1.  AAPA discloses circuitry for detecting an open load fault that includes an input voltage terminal (124) configured to receive an input voltage, a first switch (116) having a first terminal and second terminal wherein the first terminal is coupled to the input voltage terminal, a first inductor-capacitor (LC) filter (110) having an input terminal and an output terminal wherein the input terminal is coupled to the second terminal of the first switch, a second switch (148) having a first terminal and second terminal, a second LC filter (144) having an input terminal and an output terminal, a first load terminal (114) coupled to the output of the first LC filter, and a second load terminal (146) coupled to the input of the second LC filter, and a third switch (150) having a first terminal and a second terminal wherein the second terminal is coupled to ground.

	AAPA as considered and understood by the examiner, taken alone or in combination with the other prior art of record, does not teach or fairly suggest:

	wherein the first terminal of the third switch is coupled to the second terminal of the discharge resistor;
	a first voltage-divider resistor having a first terminal and a second terminal wherein the first terminal is coupled to the output of the second LC filter;
	a comparator having a first input, a second input and an output wherein the second input is coupled to the second terminal of the first voltage-divider resistor;
	a second voltage-divider resistor having a first terminal and a second terminal wherein the first terminal is coupled to the second terminal of the first voltage-divider resistor;
	a comparator switch having a first terminal and a second terminal wherein the first terminal is coupled to the second terminal of the second voltage-divider resistor and the second terminal is coupled to ground; and
	a reference voltage circuitry configured to produce a reference voltage and to provide the reference voltage to the first input of the comparator.

	Claims 2-9 and 18 are allowed by virtue of their dependence from claim 1.

	Regarding claim 10, Fig. 1 of AAPA discloses a method of determining whether there is an open in a test circuit, the method including a) closing a first switch (116) to couple an input voltage (124) to a first LC filter (110) in which a first capacitor (106) is coupled to a ground, wherein the first LC filter is coupled to a first terminal (114) of the 
	c) waiting for the first and second LC filters to charge to the input voltage;
	d) keeping the first switch closed, opening the second switch, and discharging the second capacitor across a discharge resistor for a discharge time;
	e) comparing a voltage across the discharge resistor to a reference voltage;
	f) when the voltage across the discharge resistor falls below the reference voltage, outputting an indication that there is an open load fault in the test circuit,
taken in combination with the other limitations of claim 10.

	Claims 11-14, 16 and 17 are allowed by virtue of their dependence from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.